DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,555,813. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of this application are anticipated by the claims of the ‘813 patent.  Some of the limitations in the independent claims are present in dependent claims of the ‘813 patent, and vice versa.  For example, the “constricting loop” of claims 1 and 20 of this application is recited in dependent claim 19 of the ‘813 patent.  The “constricting actuator” of claim 20 is also recited in claim 19 of the ‘813 patent.  Simply rearranging the claimed components to be recited in independent and dependent claims is considered to be an obvious modification.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “means for centering the imaging catheter” in claim 15 is interpreted as a frame (280) connected to an imaging catheter (270) and functional equivalents thereof (see [0104] and Figure 22A).  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“anchoring members” in claims 1 and 12, wherein the generic placeholder “members” is coupled with the function “anchoring”.  This is interpreted as a helical tissue piercing member (20) (entire disclosure). 
“actuating members” in claim 13, wherein the generic placeholder “members” is coupled with the function “actuating”.  This is interpreted as a driver that rotates the anchors 20 (see driver tubes 22’ in Figures 22C-D and [0106].
“constricting actuator” in claim 18.  wherein the generic placeholder “actuator” is coupled with the function “constricting”.  This is interpreted as a wire with a loop through which the constricting loop 320 extends, and where pulling the wire proximally will constrict and tighten the constricting loop 320 about the frame 110 [0117], and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,180,005 (Lashinksi et al.).

In regards to claim 2: the language “…configured to collapse the frame for insertion into a delivery catheter” is a functional recitation that is not given full patentable weight.  The prior art is not required to disclose the particular function, but merely to have the capability of performing the recited function in order to anticipate the claims.  The constricting loop is cinched using a constricting actuator (see description of mechanical drivers, actuators, spool at col 12, lines 22-67) in combination with a delivery catheter (col 13, lines 20-32).  Since the operator is able to determine the degree of cinching, the loop is considered to be capable of performing the function of collapsing the frame for insertion into the delivery catheter.  
Regarding claim 3: the loop is located at the lower crowns (Fig 6F). 

Regarding claims 7-9, the collars (1701) may comprise tabs, or inwardly biased fingers, to engage grooves formed on the crowns (see Figures 17A-B) (column 19, line 44 - column 20). 
In regards to claim 10, the tabs are considered to be “vertically disposed” on the collars, as a vertical orientation may be achieved with rotation of the device in 3-D space. The collars and tabs are capable of being manipulated to a position in which one tab engages an underside of an upper crown. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lashinski.  Although Lashinksi fails to dispose the anchors inclined outwardly at an angle of 45 degrees relative to the longitudinal axis, Lashinski does teaches that fasteners may angled relative to the remainder of the implant at any angle between 0-90 degrees in order to interact with another component (column 25, lines 1-20). Since the anchors function to attach the implant to tissue in contact with its periphery, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the anchors to be outwardly angled at 45 degrees in order to optimize the capability of the anchors to grasp and interact with surrounding tissue. 
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski et al. in view of US Patent Application Pub. No. 2016/0051323 (Stigall et al.).  
In regards to claims 12 and 20: the frame discussed above is disclosed in combination with a delivery catheter (301) (see Fig. 3 and col 5, lines 35-50).  Lashinski fails to disclose an imaging catheter, but does discuss the use of imaging to view surrounding tissue and the implant during delivery (column 8, lines 19-23).  Stigall discloses an imaging catheter that is combined with a treatment device for performing a surgical procedure within vasculature [0006] for the purpose of providing a 3D image of the treatment site and avoid serious complications resulting from injury to the patient’s tissue during the procedure [0005].  The catheter comprises  a plurality of transducers [0049], such as a circumferentially arranged array of transducers [0052], and is configured to be guided to the target treatment site in combination with the surgical tool.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine an imaging catheter taught by Stigall with the delivery catheter and implant disclosed by Lashinski, in order to provide viewing of the treatment site and to avoid potential complications resulting from injury to the patient’s tissue.  
Regarding claim 13: Lashinski discloses the helical anchoring members (3002) of Figures 28-29 have caps (3002) that connect with actuating members in the form of rotational drivers that advance into tissue (col 24, lines 1-15).
Regarding claim 14: a plurality of pusher members (1904) are illustrated in Figures 19-20 that engage with the collars (1902) to force them to advance over the struts (1903) to reduce the diameter of the frame (col 20, line 60 to col 21, line 25).  
Regarding claim 15: Stigall further discloses a centering device on the imaging catheter that aids in biasing the catheter away from a lumen wall in order to avoid perforation and/or dissection of the lumen wall (Figures 8-10 and [0006, 0010, 0069-0072]).  The balloon (631) and braided funnel are functionally to the claimed centering means interpreted under 112(f).   It would have been further obvious to include a centering means on the imaging catheter of the modified Lashinski assembly, as taught by Stigall, in order to avoid damage to the patient’s body.  Since the imaging catheter and implant are both centered with respect to the body lumen, the imaging catheter is centered relative to the implant. 
In regards to claim 16: Stigall teaches a circumferentially arranged array of transducers [0052].

Regarding claims 18 and 20:  Lashinski discloses a constricting actuator for tightening the loop in order to facilitate collapse, or diameter reduction, of the frame (see description of force applied to cable 638 by mechanical actuators/drivers via the handle of the delivery catheter  (col 19, l 6-20).  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The collars disclosed by Lashinski do not comprise a plurality of inwardly biased tabs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH W ALEMAN/Primary Examiner, Art Unit 3771